Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 4-20-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations of clips configured to removably secure an upper rim of the water-permeable incubation container to an upper rim of the vessel in claim 16 are not described in applicant’s originally filed disclosure in that clips do not appear to be described in applicant’s originally filed specification and applicant’s originally filed drawing figures 1a appears to show clip components that do not have a corresponding reference numeral and do not have corresponding description in the specification. The clips in figure 1a do not show a plurality of clips for each incubation container and claim 16 details a plurality of clips for a single incubation container and there is no corresponding disclosure to the function of the clips shown in figure 1a in that there is no disclosure that these clips in figure 1a provide for attachment of the incubation container to the vessel and the clips have a cylindrical structure attached thereto and the clips can have a function of attaching these cylindrical structures to the vessel and incubation container and therefore applicant’s originally filed disclosure does not positively disclose the clips in figure 1a are for the purpose of removably securing the incubation container to the vessel.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,765,372 to Moe et al. in view of U.S. Patent No. 3,196,833 to Glancy, further in view of U.S. Patent No. 7,624,704 to Kohlmoos and further in view of U.S. Patent No. 3,889,639 to Day et al.
Referring to claim 16, Moe et al. discloses a system for incubating an aquatic species, the system comprising an incubation module including, a vessel – at 27, a water pump configured to circulate water through the incubation module and incubation container – see pumps in figure 2, a filter and ultraviolet light disinfection system disposed in a fluid flow path of the water – see at 43-47 in figure 2. Moe et al. does not disclose a water-permeable incubation container configured to retain fertilized eggs of the aquatic species removably disposed in the vessel. Glancy does disclose a screened incubation container – at 30, configured to retain fertilized eggs of an aquatic species – see figure 3, removably disposed in the vessel – at 27,28 – see figure 1 and column 7 lines 1-42. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moe et al. and add the screened incubation container of Glancy, so as to yield the predictable result of not allowing objects of a desired size in the container to leave the container. Moe et al. further does not disclose clips configured to removably secure an upper rim of the water-permeable incubation container to an upper rim of the vessel. Kohlmoos does disclose clips – at 14-16, configured to removably secure an upper rim of the container – at 18,21, to an upper rim of the vessel – at 11,13 – see figures 1-5. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moe et al. and add the clips to secure the container to the vessel as disclosed by Kohlmoos, so as to yield the predictable result of allowing for the user to easily remove and attach the container to the vessel as desired. Moe et al. further does not disclose a source of an oxygen-containing gas including an air bubbler disposed in a bottom of the vessel and configured to deliver the oxygen-containing gas to water in the vessel. Day et al. does disclose a source of an oxygen-containing gas including an air bubbler – at 56D,70,72, disposed in a bottom of the vessel – at 10,11 – see figure 1, and configured to deliver oxygen to water circulated through the vessel – at 10,11 – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moe et al. and add the air bubbler of Day et al., so as to yield the predictable result of ensuring proper circulation of water in the vessel to promote the health of the aquatic animals in the system.
Referring to claim 17, Moe et al. as modified by Glancy, Kohlmoos and Day et al. does not disclose the filter and ultraviolet light disinfection system are included in the water pump. However, it would have been obvious to one of ordinary skill in the art to take the device of Moe et al. as modified by Glancy, Kohlmmos and Day et al. and place the filter and ultraviolet light in any desired location including in the water pump as claimed, so as to yield the predictable result of making the device more compact as desired. 
Referring to claim 18, Moe et al. as modified by Glancy, Kohlmoos and Day et al. further discloses a dedicated re-circulating saltwater tank configured to provide saltwater to the vessel – see at the sump in figure 2 of Moe et al.
Referring to claim 19, Moe et al. as modified by Glancy, Kohlmoos and Day et al. further discloses the dedicated re-circulating saltwater tank – see the sump in figure 2 of Moe et al., is fluidly coupled to a filter and ultraviolet light disinfection system – see at 43-47 in figure 2 of Moe et al., configured to treat saltwater from the saltwater tank and return the treated saltwater to the saltwater tank – see figure 2 of Moe et al.
Referring to claim 20, Moe et al. as modified by Glancy, Kohlmoos and Day et al. further discloses the system is capable of performing the process of providing oxygen to the fertilized eggs and preventing the fertilized eggs from becoming compacted by circulating seawater through the vessel – see at 27 of Moe et al. and – at 27,28 of Glancy, oxygenating the seawater circulated through the vessel – see at 17-24 of Gruenberg et al., disinfecting the seawater circulated through the vessel – see at 43-47 of Moe et al., and washing dead sperm and other debris from the fertilized eggs – see at 31-47 of Moe et al. 

Allowable Subject Matter

4.	Claims 6-12, 15, 21-29 and 31-43 are allowed.

Response to Arguments

5.	Applicant’s claim amendments and remarks/arguments dated 4-20-22 obviates the 35 U.S.C. 103 rejections of claims 6-12, 15, 21-29 and 31-43 detailed in the last office action dated 1-20-22.
	Regarding the prior art rejections of claims 16-20, the Glancy reference US 3196833 discloses an incubation container – at 30, configured to retain fertilized eggs of an aquatic species – see figure 3, removably disposed in the vessel – at 27,28 – see figure 1 and column 7 lines 1-42. Further, applicant’s claim amendments and remarks/arguments dated 4-20-22 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 1-20-22. However, applicant’s claim amendments dated 4-20-22 necessitates the new grounds of rejection detailed earlier in paragraphs 2-3 of this office action. 

Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643